Filed:  March 23, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
DON McINTIRE,
Petitioner,
v.

MAX WILLIAMS,NEIL BRYANT, BEN WESTLUND, RICK METSGER,and LANE SHETTERLY,
Respondents,
and

HARDY MYERS,Attorney Generalfor the State of Oregon,
Intervenor.
(SC S47275)
En Banc
On petition to review ballot measure explanatory statement.
Argued and submitted March 22, 2000.
Gregory W. Byrne, Portland, argued the cause and filed the
petition for petitioner.
Gregory A. Chaimov, Legislative Counsel, Salem, argued the
cause and filed an answering memorandum for respondents.
Philip Schradle, Assistant Attorney General, Salem, filed
the answering memorandum for intervenor.  With him on the
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
GILLETTE, J.
Ballot measure explanatory statement certified.  Under ORAP
1.20(4) and notwithstanding ORAP 11.30(10), this opinion will
become effective when the appellate judgement issues.  The State
Court Administrator shall issue the appellate judgment at 12:00
p.m. on March 27, 2000, unless a petition for reconsideration is
both filed with and physically received by the Office of the
State Court Administrator by that time.  Any timely petition for
reconsideration will stay issuance of the appellate judgment
until the court acts on such petition.
GILLETTE, J.
In this original proceeding, petitioner challenges the
explanatory statement for Ballot Measure 79 (2000), which was
referred to the people by the 1999 Legislature.  See ORS 251.205
(providing for creation and manner of selection of committee of
five citizens to prepare explanatory statement for measures
referred by legislature); ORS 251.215 (providing for preparation
and filing of explanatory statement by committee).  The measure
would amend Article IV, section 1, of the Oregon Constitution, by
increasing the percentage of signatures required to initiate a
proposed amendment to the Oregon Constitution from eight percent
of all qualified voters voting for candidates for governor at the
last election at which a governor was being elected to a full
term to 12 percent of such qualified voters.
After the explanatory statement committee prepared and
filed the explanatory statement at issue, the Secretary of State
held a hearing to receive comments on the statement.  Petitioner
offered suggestions for changes to the explanatory statement at
that hearing.  Petitioner therefore is entitled to seek a
different explanatory statement in this court.  ORS 251.235; see
also Homuth v. Keisling (S39531), 314 Or 214, 218, 837 P2d 532
(1992) (ORS 251.235 authorizes Supreme Court review only when any
person offered suggestions at Secretary of State's hearing).
The committee is directed by statute to prepare an
explanatory statement that is an "impartial, simple and
understandable statement explaining the measure."  ORS
251.215(1).  This court's task is to determine whether the
explanatory statement contains a sufficient and clear statement
explaining the measure.  See Sizemore v. Myers, 327 Or 456, 459,
964 P2d 255 (1998) (so stating); ORS 251.235 (authorizing court
to consider challenges to explanatory statement on grounds that
statement is "insufficient or unclear").  The burden is on the
challenger to demonstrate that the explanatory statement is
insufficient or unclear.  June v. Roberts, 310 Or 244, 248, 797
P2d 357 (1990).
Petitioner does not argue that the explanatory
statement prepared under ORS 251.215(1) is partial.  Instead, he
contends that the statement should be modified in two related
respects to explain the measure more clearly.  Petitioner first
argues that the single sentence that makes up the fourth
paragraph of the explanatory statement should be modified.  The
sentence presently states:  "Measure 79 increases the number of
signatures required for initiative amendments to the Constitution
from eight percent to 12 percent of the total number of votes
cast for all candidates for Governor at the last election at
which a Governor was elected for a full term."  Petitioner would
substitute the following sentence:  "Measure 79 increases the
number of signatures required for initiative amendments to the
Constitution by 50 percent, from eight percent to 12 percent." 
The proposed change is necessary, petitioner asserts, because the
present explanatory statement fails to make clear the magnitude
of the change that would be effected by adopting the measure,
i.e., the statement fails to state explicitly that the change
effected by the measure would represent a 50 percent increase in
the number of signatures required.
We reject petitioner's argument that, without the
amendment that he urges, the explanatory statement is either
"insufficient" or "unclear."  The statement presently requires no
more than the simplest arithmatic calculation for the voters to
reach the same conclusion that petitioner wishes to have made
explicit.  
Petitioner also argues that the explanatory statement
should be modified by adding the following sentence to the
statement:  "If Measure 79 were in effect today, the required
number of signatures to initiate a constitutional amendment would
increase from approximately 89,000 to approximately 134,000
qualified signatures."  We assume the correctness of the
mathematics.  We disagree, however, that the explanatory
statement, as it presently is written, is either "insufficient"
or "unclear" without the additional sentence.  If anything,
insertion of the example that petitioner proposes could mislead
voters into believing that the number of votes cast for the
office of governor in 1998 somehow always will be relevant to the
number of signatures that must in future be obtained, should the
proposed measure be approved.
We hold that the explanatory statement prepared and
filed by the explanatory statement committee is neither
insufficient nor unclear in any respect argued by petitioner. 
Accordingly, we certify the following explanatory statement for
Measure 79 to the Secretary of State:
Measure 79 amends the Oregon Constitution to
increase the number of signatures needed to place an
initiative amendment to the Oregon Constitution on the
ballot.


The Oregon Constitution allows the people to
directly propose amendments to the Oregon Constitution
through the initiative process.  The people may propose
an initiative amendment to the Constitution by a
petition signed by a specified number of qualified
voters.  If the petition contains the required number
of signatures, an election is held on the proposed
amendment.
Currently, to qualify for the ballot, a petition
amending the Constitution must be signed by a number of
qualified voters equal to eight percent of the total
number of votes cast for all candidates for Governor at
the last election at which a Governor was elected for a
full term.
Measure 79 increases the number of signatures
required for initiative amendments to the Constitution
from eight percent to 12 percent of the total number of
votes cast for all candidates for Governor at the last
election at which a Governor was elected for a full
term.
If approved, Measure 79 applies only to initiative
amendments to the Constitution to be voted on after the
November 2000 general election.

Ballot measure explanatory statement certified.  Under
ORAP 1.20(4) and notwithstanding ORAP 11.30(10), this opinion
will become effective when the appellate judgment issues.  The
State Court Administrator shall issue the appellate judgment at
12:00 p.m. on March 27, 2000, unless a petition for
reconsideration is both filed with and physically received by the
Office of the State Court Administrator by that time.  Any timely
petition for reconsideration will stay issuance of the appellate
judgment until the court acts on such petition.